DETAILED ACTION

Claim 16 has been canceled. Claims 1-15 and 17-20 remain pending in this application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow splitter surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Linz et al. (US 2008/0289490 A1), hereafter Linz, in view of Kiekhaefer (US 2,606,085).
Regarding claim 1, Linz discloses a piston (20; Fig. 2) for an internal combustion engine (title), the piston comprising a piston body including an upper combustion surface (depicted in Fig. 3 and Fig. 4), and a cooling gallery (10) located within the piston body radially inwardly from the ring belt region (depicted in Fig. 2; [0028]) and having a fluid inlet (14) through which a cooling fluid is supplied to the cooling gallery during operation; wherein the piston body further comprises a boss (16) within the cooling, wherein the boss projects into the cooling gallery opposite the fluid inlet and is shaped to provide a flow splitter surface (depicted in Fig. 3) configured to divide cooling fluid flowing through the fluid inlet during use into first (12.1) and second (12.2) fluid flows and to direct the first and second fluid flows in opposite directions around the cooling gallery [0028].
Linz silent to his piston having an annular side wall with a ring belt region, a piston ring located in a ring groove around the ring belt region, an alignment pin secured in a hole in the piston side wall and projecting into the ring groove to restrict circumferential displacement of the piston ring; and a boss within the cooling gallery into which the hole and the alignment pin extend. Kiekhaefer discloses a piston (1) for an internal combustion engine, comprising an annular side wall with a ring belt region (depicted in Fig. 1), a piston ring (3) located in a ring 
Linz as modified with Kiekhaefer does not disclose the alignment pin extending within the boss. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the alignment pin of Kiekhaefer in the piston of Linz as modified with Kiekhaefer such that the pin extends into the boss, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this instance the applicant does not disclose that the particular location of the pin solves a problem, and instead discloses that “the alignment pin may be received in a blind cavity on a radially inner surface of the piston ring, or may simply press against the radially inner surface of the piston ring.” Specifications: pg. 5, line 2-4. Hence it would be an obvious matter of design choice to place the pin in order to prevent the movement of the ring. The only problem that the applicant is the alignment pin being within a blind hole, which is taught by Kiekhaefer. 

Regarding claim 2, Linz further discloses the piston of claim 1, wherein the cooling gallery is annular (Fig. 1).

Regarding claim 3, Linz discloses the piston of claim 2, wherein the flow splitter surface is configured to direct the first fluid flow around the annular cooling gallery in a first 

Regarding claim 4, Linz discloses the piston of claim 1, wherein the flow splitter surface is substantially symmetrical (Fig. 3).

Regarding claim 5, Linz discloses the piston of claim 1, wherein the flow splitter surface has a curved shape (Fig. 3).

Regarding claim 6, Linz discloses the piston of claim 1, wherein the flow splitter surface is aligned with the fluid inlet (Fig. 3).

Regarding claim 7, Linz as modified with Kiekhaefer further discloses the piston of claim 1, wherein the hole is a blind hole which terminates within the boss (explained above).

Regarding claim 8, Linz discloses the piston of claim 1, wherein the fluid inlet is located in a lower surface of the cooling gallery and the boss projects from an upper surface of the cooling gallery (Fig. 3).

Regarding claim 9, Linz discloses the piston of claim 1, wherein the cooling gallery further comprises a fluid outlet (18) through which the flow of cooling fluid leaves the cooling gallery during operation and which is separate to the fluid inlet.



Regarding claim 11, Linz discloses the piston of claim 9, wherein the fluid outlet is located in a lower surface of the cooling gallery (Fig. 4).

Regarding claim 12, Linz as modified with Kiekhaefer discloses the piston of claim 1, wherein the piston ring is a split ring with a ring gap between its opposed ends and wherein the alignment pin is received in the ring gap (depicted in Fig. 3 of Kiekhaefer).

Regarding claim 13, Linz as modified with Kiekhaefer discloses the piston of claim 1, wherein the piston ring is an oil control ring or a scraper ring (Fig. 2 of Kiekhaefer).

Regarding claim 15, Linz as modified with Kiekhaefer discloses an internal combustion engine comprising an engine block defining at least one cylinder (engine block and a cylinder are inherent features of a combustion engine comprising a piston), and the piston of claim 1 disclosed in the at least one cylinder. 



Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Linz et al. (US 2008/0289490 A1), hereafter Linz, in view of Kiekhaefer (US 2,606,085), and in further view of Weinenger (US 2015/0059682 A1). 
Regarding claim 14, 17 and 18, Linz as modified with Kiekhaefer is silent to the internal combustion engine being a vertical axis internal combustion engine, or a marine outboard motor having an internal combustion engine. Weinenger discloses a piston (10) comprising a cooling channel (60) and for an outboard internal combustion engine [0005], wherein the outboard engine is known to have vertical axis. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the piston of Linz as modified with Kiekhaefer in the engine of Weinenger in order to achieve the cooling effect of the piston crown as well as having the scraper rings efficiently secured within the piston grooves. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747